DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed September 7, 2022 has been acknowledged. Newly presented claim 20 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bach (WO2022073978A1).
Regarding claim 8, Bach discloses an ingredient bag (25) for consumable liquids comprising: a wirelessly readable information tag (13), the information tag configured to: store encoded machine readable information specific to a particular beverage product (page 21, lines 1-11); and wirelessly engage a reader (14) when located proximate the reader such that the reader can read the information stored on the information tag (page 21, lines 1-11), wherein the information specific to the particular product comprises allergen related information specific to the particular product (page 21, lines 1-11).
Regarding claim 9, the information tag is one of an Radio Frequency Identification (RFID) tag, a Quick Response (QR) code, or a bar code and the reader is an Radio Frequency Identification (RFID) exciter, a Quick Response (QR) code scanner, a bar code scanner or a camera (page 21, lines 1-11).
Regarding claim 10, the information tag is a Radio Frequency Identification (RFID) tag that is compliant with ISO/IEC Standard Number 15693 (page 9, lines 17-20).
Regarding claim 20, the information specific to the particular product further comprises at least one of: product cleaning protocol parameters, product composition parameters, product handling parameters, production date parameters, product shelf life parameters, and product dispensing parameters (page 21, lines 1-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (20080029541) in view of Bach (WO2022073978A1).
Regarding claim 8, Wallace discloses an ingredient bag (45) for consumable liquids comprising: a wirelessly readable information tag (43a), the information tag configured to: store encoded machine readable information specific to a particular beverage product (par. 0016, 0047-0048, 0050, 0053, 0055-0058); and wirelessly engage a reader (par. 0012) when located proximate the reader such that the reader can read the information stored on the information tag.
Wallace DIFFERS in that it does not disclose wherein the information specific to the particular product comprises allergen related information specific to the particular product. Attention, however, is directed to the Bach reference, which discloses information specific to a particular product comprises allergen related information specific to the particular product (page 21, lines 1-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Wallace reference in view of the teachings of the Bach reference by including allergen information for the purpose of informing the user of the presence of allergens in the product.
Regarding claim 11, the ingredient bag comprising a coupler (46 of Wallace) for connecting the bag to a pump (par. 0049 of Wallace), the coupler including a check valve (47 and 49 of Wallace) and an elbow (46 of Wallace), the check valve configured to provide backflush prevention of foreign solutions into the container.
Allowable Subject Matter
Claims 1-7 and 12-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest the control of one or more system components comprises initiating cleaning protocols based on the allergen related information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754